         Case 4:19-cv-05210-RMP         ECF No. 252   filed 10/02/20   PageID.5652 Page 1 of 5




       JEFFREY BOSSERT CLARK
     1 Acting Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 ERIC J. SOSKIN
       Senior Trial Counsel
     5 KERI L. BERMAN
       KUNTAL V. CHOLERA
     6 JOSHUA M. KOLSKY, DC Bar No. 993430
       JASON C. LYNCH
     7
       Trial Attorneys
     8 United States Department of Justice
,      Civil Division, Federal Programs Branch
     9
       Attorneys for Defendants
    10

    11                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
    12
                                           AT SPOKANE
    13 STATE OF WASHINGTON, et al.,

    14
                                   Plaintiffs,             No. 4:19-cv-5210-RMP
    15
                            v.                            REPORT PURSUANT TO MAY 13,
    16                                                    2020 ORDER
       UNITED STATES DEPARTMENT OF
    17 HOMELAND SECURITY, et al.,

    18                             Defendants
    19

    20

    21

    22

         REPORT PURSUANT TO                                                 U.S. DEPARTMENT OF JUSTICE
         MAY 3, 2020 ORDER                                              1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP      ECF No. 252    filed 10/02/20   PageID.5653 Page 2 of 5




 1          Defendants respectfully submit this report pursuant to the Court’s May 13, 2020

 2 Order Denying in Part and Granting in Part Defendants’ Motion to Stay Discovery Order

 3 re: Privilege Log (“Order”). ECF No. 219. The Court ordered Defendants to produce a

 4 privilege log pertaining to Defendants’ administrative record on a rolling basis starting

 5 on June 12, 2020. Id. at 6. The Court further ordered Defendants to make reports to the

 6 Court and Plaintiffs every other Friday, on their progress toward completion of the

 7 privilege log. Id.

 8          Notifying Custodians of Obligation to Preserve Documents

 9          First, the Court ordered Defendants to report on their progress in “notifying

10 potential custodians of their obligation to preserve potentially relevant documents, even

11 if assertedly privileged[.]” Order at 6. As discussed in Defendants’ June 12, 2020 report,

12 Defendants have notified all potential custodians of their obligation to preserve

13 potentially relevant documents, even if assertedly privileged.

14          Segregating Privileged Documents for Review

15          Second, the Court ordered Defendants to report on their progress in “segregating

16 all assertedly privileged documents for review.” Order at 6.

17          Defendants previously reported that all email records for all custodians have been

18 collected and batched for review by the Department of Justice. This week, however,

19 USCIS identified additional emails for one custodian (Kathy Nuebel-Kovarik) that had

20 not previously been collected due to an error in the search used to collect her documents

21 previously. Those additional emails have been collected and provided to the Department

22 of Justice, where they are being processed for inclusion in the review database.
     REPORT PURSUANT TO                              1                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                          1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                             (202) 305-7664
         Case 4:19-cv-05210-RMP   ECF No. 252    filed 10/02/20   PageID.5654 Page 3 of 5




 1            Although email records are expected to constitute the vast majority of documents

 2 subject to the Court’s Order, Defendants are also working to collect non-email electronic

 3 documents and paper documents, if any, that do not also exist in electronic form. At this

 4 time, due to the COVID-19 crisis and the telework status of most agency personnel,

 5 Defendants cannot determine whether there are any paper documents that will need to be

 6 collected, as those documents are physically located in agency offices and are therefore

 7 currently inaccessible.

 8            Logging Privileged Documents

 9            Third, the Court ordered Defendants to report on their progress in logging

10 privileged documents pursuant to Fed. R. Civ. P. 26(b)(5)(A). Order at 6. As of October

11 2, 2020, 48,339 documents have been batched for review in the DOJ document review

12 platform.

13            As of two weeks ago, 15,765 of those documents had been reviewed. Since that

14 time, USCIS has committed substantial additional resources to accelerate progress on the

15 document review. Specifically, USCIS assigned many agency attorneys to a temporary

16 detail to conduct an initial review of the remaining administrative record documents. As

17 of October 2, 2020, 47,926 of the documents have undergone an initial review. 1

18 Defendants expect that less than 10,000 of the documents will require second level review

19 to make further determinations about whether the records fall within the scope of the

20

21   1
         In percentage terms, roughly 99.1% of the batched documents have undergone initial
22 review. As noted above, additional documents may be added to the review platform.
     REPORT PURSUANT TO                               2                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                           1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                              (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 252    filed 10/02/20   PageID.5655 Page 4 of 5




 1 Court’s order and to make privilege determinations. The documents awaiting second

 2 level review include many documents that contain third party equities and which

 3 Defendants expect to include in future installments of the privilege log after consulting

 4 with the appropriate third parties. 208 documents are currently listed on the privilege

 5 log.

 6

 7 Dated: October 2, 2020                 Respectfully submitted,
 8
                                          JEFFREY BOSSERT CLARK
 9                                        Acting Assistant Attorney General

10                                        WILLIAM D. HYSLOP
                                          United States Attorney
11
                                          ALEXANDER K. HAAS
12                                        Branch Director
13
                                             /s/ Joshua M. Kolsky
14                                        ERIC J. SOSKIN
                                          Senior Trial Counsel
15                                        KERI L. BERMAN
                                          KUNTAL V. CHOLERA
16                                        JOSHUA M. KOLSKY, DC Bar No. 993430
                                          JASON C. LYNCH
17                                        Trial Attorneys
                                          United States Department of Justice
18
                                          Civil Division, Federal Programs Branch
19                                        1100 L Street NW
                                          Washington, D.C. 20005
20                                        Tel: (202) 305-7664
                                          Fax: (202) 616-8460
21                                        Joshua.kolsky@usdoj.gov
22                                        Attorneys for Defendants
     REPORT PURSUANT TO                            3                        U.S. DEP’T OF JUSTICE
     MAY 13, 2020 ORDER                                        1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                           (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 252    filed 10/02/20   PageID.5656 Page 5 of 5




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 2, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua Kolsky
 6                                          JOSHUA KOLSKY
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
